DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed on 10/25/2022.  Claims 1-25 are currently pending.  No claims have been cancelled.  Claims 21-25 have been added.  Claims 1, 10, 12, and 20 are currently amended.  Claims 1, 10, and 12 are independent claims.

Objections – Withdrawn
The Claim Objections of claim 20 is withdrawn as necessitated by amendment.

Rejections - Withdrawn
The previous 35 U.S.C §103 rejection of claims 1, 3-15, and 20 over Lehota in view of Seymour is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 2, 16, and 19 over Lehota in view of Seymour in further view of Bradley is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 17 over Lehota in view of Seymour in further view of Mesguich Havilio is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 18 over Lehota in view of Seymour in further view of Katsuranis is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are moot in view of the new grounds of rejection.  Assuming arguendo, Examiner notes that Applicant’s arguments directed to Lehota are moot as Lehota is no longer relied upon.  In regards to Applicant’s arguments directed to Seymour, Applicant argues:
Seymour proposes a method to present a web page. In one embodiment described with
Fig. 2A, Seymour enhances the accessibility, paragraph [0050]. The enhanced accessibility
function is initiated by a system event which can be an input received from a user through an
input device such as a keyboard, a mouse or similar input device, paragraph [0050]. By this
way, the accessibility function enhances the accessibility of the pointed-to text, paragraph [0053]. For example, the pointed-to text may be passed to a text-to-speech engine to convert text or similar into an audio signal, paragraph [0054]. 
Thus, compared to Lehota, Seymour provides that not the whole text reproduced by the web application in the web browser is read, but only the text pointed by a cursor manipulated by the user through an input device.
As Lehota, Seymour enhances the accessibility only by converting in audio text or similar, not by describing/explaining in audio a selection controller of the control interface. Thus, neither  Lehota nor Seymour discloses “an audio assistance method for a control interface, having at least one selection controller for which audio assistance is available, of a terminal”.


Examiner appreciates Applicant noting that Seymour only reads the text pointed by a cursor manipulated by the user through an input device. Examiner agrees.
In regards to Applicant arguments that Seymour does not describe/explain in audio a selection controller of the control interface, Examiner respectfully disagrees.  Applicant is arguing a narrower interpretation of the claimed language.  The claim merely claims “having at least one selection controller for which audio assistance is available” and “audio reproduction of a descriptor of a subprocess associated with the selection controller”.   Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. MPEP 2173.01(l). It is respectfully submitted that each claim is to be interpreted based on the language of the claim itself, so long as that interpretation is consistent with the specification. Further, “though understanding of the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” MPEP 2111.01(ll).  
Therefore, even Seymour reciting the name/label of what is selected would suffice for audio assistance or a descriptor of a subprocess associated with the selection controller.  Nonetheless, Seymour further teaches providing further description/explanation in audio for a selection controller of the control interface (at least [0047] [0056]).  See rejection below for the current 103 rejection.  Thus, Applicant’s argument is not persuasive. 

Applicant further argues:

Moreover, Seymour’s accessibility enhancement seems to be always activated. Seymour does not explain when it is first activated, which may be by loading/launching the accessibility enhancement. Thus, Seymour does not teach to provide “an active control interface” “of a terminal” “with an assistance activation controller for an active application associated with the executed process”. In any case, a user who does not need such enhancement may be annoyed  by the enhancement but can’t deactivate it. For example, a user may need such help during the first use, but not afterwhile as they have learned the main selection controller of the control interface, but they may need to reactivate it at any time to have audio assistance for a rarely used selection controller.

Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Nonetheless, Seymour does teach the function of the accessibility service in the computer system is initiated by a system event, i.e. user input (Seymour [0050] [0059]).  Also, newly relied upon reference Bradley teaches that the audio assistance can be toggled and not always activated (Bradley [0051] [0052]).  See rejection below for the current 103 rejection. Thus, Applicant’s argument is not persuasive. 

Applicant further states:
The claimed method and terminal deal with an audio assistance to a user manipulating control interfaces, and not to simply convert any text reproduced on a terminal. In certain embodiments, the method facilitates activation at any time whatever applications are opened on the terminal by providing on a control interface of the active application or directly a control interface of the terminal (such as for example in the status bar of a mobile phone) an assistance activation controller (such as for example an on/off button) to activate/deactivate the audio assistance by selecting this controller. As the audio assistance may be activated/deactivated at any time, the user will not have to learn two different ways to interact with the interface: one for asking the audio assistance relative to a selection controller, and another for triggering the selection controller, but only to activate the audio assistance before selecting a selection controller and not to ask the audio assistance relative to this selection controller and then to deactivate the audio assistance before reselecting the selection controller to trigger it, if the user is interested by the action triggered by this selection controller.

Examiner appreciates Applicants summarization of the intended inventive concept, however this level of detail in not sufficiently recited in the claim language.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., As the audio assistance may be activated/deactivated at any time, the user will not have to learn two different ways to interact with the interface: one for asking the audio assistance relative to a selection controller, and another for triggering the selection controller, but only to activate the audio assistance before selecting a selection controller and not to ask the audio assistance relative to this selection controller and then to deactivate the audio assistance before reselecting the selection controller to trigger it, if the user is interested by the action triggered by this selection controller.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues:
In view of the above, Applicant respectfully submits that Lehota and Seymour alone or in combination, fail to teach all the elements of Claim 1 and thus does not render Claim 1 obvious. Independent Claims 10 and 12 have similar features to the features of Claim 1, and therefore these claims should be patentable for reasons similar to those for Claim 1. Further, Lehota and Seymour alone or in combination, fail to teach all the elements of Claims 3-9, 11, 13-15 and 20, which incorporate all the features of Claim 1 and have their own distinct features. For at least these reasons, withdrawal of the pending rejection under 35 U.S.C. §103 is respectfully requested.
As discussed above, Lehota and Seymour do not teach all the features as specified in amended Claims 1 and 10 above. Bradley does not remedy these defects. Thus, the combination of Lehota, Seymour and Bradley does not teach each and every element of Claims 2, 16 and 19, which incorporate all the features of Claims 1 or 10 and have their own distinct features. In view of the above, Applicant respectfully submits that the cited references alone or in combination, do not render Claims 2, 16 and 19 obvious. Accordingly, Applicant respectfully requests withdrawal of the rejection of Claims 2, 16 and 19 over Lehota in view of Seymour and Bradley.
As discussed above, Lehota and Seymour do not teach all the features as specified in amended Claim 1 above. Mesguich Havilio does not remedy these defects. Thus, the combination of Lehota, Seymour and Mesguich Havilio does not teach each and every element of Claim 17, which incorporates all the features of Claim 1 and has its own distinct features. In view of the above, Applicant respectfully submits that the cited references alone or in combination, do not render Claim 17 obvious. Accordingly, Applicant respectfully requests withdrawal of the rejection of Claim 17 over Lehota in view of Seymour and Mesguich Havilio.
As discussed above, Lehota and Seymour do not teach all the features as specified in amended Claim 1 above. Katsuranis does not remedy these defects. Thus, the combination of Lehota, Seymour and Katsuranis does not teach each and every element of Claim 18, which incorporates all the features of Claim 1 and has its own distinct features. In view of the above, Applicant respectfully submits that the cited references alone or in combination, do not render Claim 18 obvious. Accordingly, Applicant respectfully requests withdrawal of the rejection of Claim 18 over Lehota in view of Seymour and Katsuranis.

Applicant further argues on page 12 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above.  The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: audio assistance configured to provide in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See paragraph [0171]: the corresponding structure is a processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 recites “an active control interface” in the first and second line.  However, “an active control interface” has already been instantiated in parent claim 1.  Examiner suggest reciting “[[an]] the active control interface”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  Claim 24 recites “a selection controller” in the second line.  However, “a selection controller” has already been instantiated in parent claim 1.  Examiner suggest reciting “[[an]] the selection controller”.  Appropriate correction is required.


Examiner Note
The terminology "non-transitory" of claim 11 has been interpreted as excluding signal subject matter, as per the January 26, 2010 Kappos' memo on statutory subject matter eligibility.
The positively recited “processor” element of claim 12 has been interpreted as requiring hardware.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 19, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour et al. (US 2010/0199215 A1; hereafter “Seymour”) in view of Bradley et al. (US 2017/0269816 A1; hereafter “Bradley”).

Regarding Claim 1, Seymour teaches an audio assistance method for a control interface, having at least one selection controller for which audio assistance is available, of a terminal, (Seymour [0063] Figs. 3A-3H showing applications [control interface] having various buttons, icons, headers, text, etc. [selection controller] for which audio assistance is available; [0044] Fig.1 describing a terminal)
the audio assistance reproducing an audio element associated with a selection controller of the control interface only when the selection controller has been selected by a user, (Seymour [0054] [0062] [0072]: if the accessibility service determines that…an element has been selected then related text or similar data may be passed to a text-to-speech engine and outputted; [0050] [0053])
the audio assistance method comprising, following a triggering of execution, by the terminal, of a process activating the control interface allowing a user of the terminal to interact with an executed process, (Seymour [0049] [0067] [0072] [0073]: describing activating control interface that a user can interact with various process;  a web page accessed by a browser; [0085]: Web page 700 is presented with various UI elements presented on the page; Figs. 3A-3H showing various applications [control interface] which would clearly be executed in response to a trigger otherwise the application would not be generated or presented) 
providing [an active control interface with an assistance activation controller] for an active application associated with the executed process allowing the user of the terminal to activate audio assistance adapted to the active control interface for the active application, (Seymour [0020]: accessibility service is executed to provide an accessibility presentation of user interface elements for the web page; [0047]: providing an audio interface; [0050] [0059]: the function of the accessibility service in the computer system is initiated by a system event, i.e. user input; [0104]: active application)
wherein the activated audio assistance triggers audio reproduction of a descriptor of a subprocess associated with the selection controller. (Seymour [0047] [0053] [0054] [0056]: if the accessibility service determines that the user interface data has changed or an element has been selected then related text or similar data may be passed to a text-to- speech engine. The text-to-speech engine may convert text or similar input data into an audio signal that may be outputted; [0062] [0063] [0075] [0076]: in addition to reading the text of a selected editable element, the accessibility service may also be capable of describing visual context surrounding the text and elements on the display screen)
Although, Seymour teaches providing an audio interface [0047] and initiating the function of the accessibility service by user input [0050] [0059], Seymour may not explicitly teach every aspect of providing an active control interface with an assistance activation controller [for an active application associated with the executed process allowing the user of the terminal to activate audio assistance adapted to the active control interface for the active application].
Bradley teaches providing an active control interface with an assistance activation controller [for an active application associated with the executed process allowing the user of the terminal to activate audio assistance adapted to the active control interface for the active application], (Bradley [0049] [0051]: the AE JavaScript may be configured to inject a branding icon (e.g., the AudioEye burst icon) into an enabled website (e.g., at the bottom right corner), suitably superimposing a timed toggle over the universal accessibility icon and using CSS and/or JavaScript to animate the image; Hovering/Clicking on the burst reveals the AudioEye Ally+™ tool bar, which may include controls for independently enabling the player, the reader, the help desk, and any other desired functions; [0052]: the system toggles from standard site interaction without the AE JavaScript enabled, to site interaction with the AE JavaScript enabled)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide an active control interface with an assistance activation controller as taught by Bradley for the benefit of the enabling screen reader accessibility for a user interface as taught by Seymour, with a reasonable expectation of success, in order to allow impaired users to interact with an application on an as-needed basis (Bradley [0052]), thus, accommodating the needs of the user.  In addition, references (Seymour and Bradley) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, audio assistive technology. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 2, Seymour in view of Bradley teaches the audio assistance method comprising, following activation of audio assistance of an active control interface for a process executed by the terminal, providing an active interface for the executed process with an assistance deactivation controller allowing the user of the terminal to deactivate the audio assistance of the control interface for the executed process. (Seymour [0059]: accessibility services components may be initiated or closed during normal operation; Bradley [0051] [0052] [0008]: providing an icon a user can toggle the active interface between an activated state and deactivated state) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 3, Seymour in view of Bradley teaches the audio assistance method comprising, following activation of audio assistance, replacing, solely and at least for one selection controller of the active control interface, triggering of execution of a subprocess associated with the selection controller of the active control interface with triggering of audio reproduction of descriptive data relating to the subprocess associated with the selection controller. (Seymour [0062] [0063]: in addition to reading the text of a selected editable element, the accessibility service may also be capable of describing visual context surrounding the text and elements on the display screen; Bradley [0008] [0062] [0065]) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 4, Seymour in view of Bradley teaches the audio assistance method comprising generating an audio assistance interface from a modification solely of the selection controller of the active control interface for the executed process and not for another process.  (Seymour [0054] [0063]: describing only playing the corresponding audio for the selected interface element for the particular user interface) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated]

Regarding Claim 5, Seymour in view of Bradley teaches further comprising generating an audio assistance interface for a control interface for a process is triggered as soon as at least one of the following events occurs: activation of audio assistance from a control interface for a process, installation of the audio assistance method on the terminal, installation of a process on the terminal, and update of a process on the terminal.  (Seymour [0048] [0050]: describing triggering the audio interface as soon as activation, installation, or an update has occurred) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Regarding Claim 6, Seymour in view of Bradley teaches wherein the generating the audio assistance interface comprises storing in the terminal, in association with the process, the generated audio assistance interface, and allowing subsequent activation of the audio assistance for the control interface for the process to trigger an implementation of the audio assistance interface stored in association with the process.  (Bradley [0050]: the AE JavaScript may be configured to place a cookie into the browser using an invisible iframe, so that when a user switches domains to another AE enabled site which also has an invisible iframe, the browser is informed that the previous AT preferences have been re-enabled for the new domain, thereby seamlessly enabling the AT functions and preferences (embedded in the browser cookie) across multiple domains without any additional user action) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 7, Seymour in view of Bradley teaches the audio assistance method comprising activating the audio assistance at a command of a user of the terminal triggering reproduction of an audio assistance interface for the process being executed, the audio assistance interface having been generated from a modification solely of a selection controller of the active control interface. (Seymour [0054] [0063] [0072]: describing determining an element has been selected then related text or similar data may be passed to a text-to-speech engine. The text-to-speech engine may convert text or similar input data into an audio signal that may be outputted for the element that was selected; Bradley [0057]) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 8, Seymour in view of Bradley teaches the audio assistance method comprising activation of the audio assistance at a command of a user of the terminal triggering reproduction of an audio assistance interface superposed on a reproduced active control interface, the audio assistance interface having been generated from a modification solely of a selection controller of the active control interface. (Seymour [0053] [0054] [0075] [0080] [0110]: describing the user is able to access or navigate to subsequent screens [reproduced active control interface] and still activate the audio from the screen reader on the new screens in response to selecting a presented interface element) [The motivation of claim 1 is applicable to claim 8 and thereby incorporated]

Regarding Claim 9, Seymour in view of Bradley teaches wherein the control interface is at least one of a visual interface and a graphical interface. (Seymour [0051] [0054] [0104]: describing visual/graphical interfaces; Figs. 3A, 3G; Bradley [0008] [0028]: graphical interfaces) [The motivation of claim 1 is applicable to claim 9 and thereby incorporated]

Regarding Claim 10, Seymour teaches a processing method configured to be executed by a terminal comprising a processor, (Seymour [0115]: processor)
the processing method comprising: activating a control interface, having at least one selection controller for which audio assistance is available, of a terminal to allow a user of the terminal to interact with an executed processing method; (Seymour [0049] [0067] [0072] [0073]: describing activating control interface that a user can interact with various process;  a web page accessed by a browser; [0085]: Web page 700 is presented with various UI elements presented on the page; Figs. 3A-3H showing various applications [control interface] having various buttons, icons, headers, text, etc. [selection controller] for which audio assistance is available which would clearly be executed in response to a trigger otherwise the application would not be generated or presented) 
and following a triggering of execution of the processing method by the terminal, providing [the control interface with an activation controller] for audio assistance of an active application allowing the user of the terminal to activate audio assistance adapted to the control interface, (Seymour [0020]: accessibility service is executed to provide an accessibility presentation of user interface elements for the web page; [0047]: providing an audio interface; [0050] [0059]: the function of the accessibility service in the computer system is initiated by a system event, i.e. user input; [0104]: active application)
the audio assistance reproducing an audio element associated with a selection controller of the control interface only when the selection controller has been selected by the user, (Seymour [0054] [0062] [0072]: if the accessibility service determines that…an element has been selected then related text or similar data may be passed to a text-to-speech engine and outputted; [0050] [0053])
wherein the activated audio assistance triggers audio reproduction of a descriptor of a subprocess associated with the selection controller.  (Seymour [0047] [0053] [0054] [0056]: if the accessibility service determines that the user interface data has changed or an element has been selected then related text or similar data may be passed to a text-to- speech engine. The text-to-speech engine may convert text or similar input data into an audio signal that may be outputted; [0062] [0063] [0075] [0076]: in addition to reading the text of a selected editable element, the accessibility service may also be capable of describing visual context surrounding the text and elements on the display screen)
Although, Seymour teaches providing an audio interface [0047] and initiating the function of the accessibility service by user input [0050] [0059], Seymour may not explicitly teach every aspect of providing the control interface with an activation controller [for audio assistance of an active application allowing the user of the terminal to activate audio assistance adapted to the control interface].
Bradley teaches providing the control interface with an activation controller [for audio assistance of an active application allowing the user of the terminal to activate audio assistance adapted to the control interface], (Bradley [0049] [0051]: the AE JavaScript may be configured to inject a branding icon (e.g., the AudioEye burst icon) into an enabled website (e.g., at the bottom right corner), suitably superimposing a timed toggle over the universal accessibility icon and using CSS and/or JavaScript to animate the image; Hovering/Clicking on the burst reveals the AudioEye Ally+™ tool bar, which may include controls for independently enabling the player, the reader, the help desk, and any other desired functions; [0052]: the system toggles from standard site interaction without the AE JavaScript enabled, to site interaction with the AE JavaScript enabled)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide an active control interface with an assistance activation controller as taught by Bradley for the benefit of the enabling screen reader accessibility for a user interface as taught by Seymour, with a reasonable expectation of success, in order to allow impaired users to interact with an application on an as-needed basis (Bradley [0052]), thus, accommodating the needs of the user.  In addition, references (Seymour and Bradley) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, audio assistive technology. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 11, Seymour in view of Bradley teaches a non-transitory computer-readable medium comprising program code instructions stored thereon for executing the steps of the audio assistance method according to Claim 1 when the program code instructions are executed by a processor.  (Seymour [0019] [0115] [0118]: machine readable medium) [The motivation of claim 1 is applicable to claim 11 and thereby incorporated]

Regarding Claim 12, Seymour teaches a computer terminal comprising: a processor configured to execute at least one process; (Seymour [0115]: processor)
at least one control interface, having at least one selection controller for which audio assistance is available, for one of the at least one process; (Seymour [0063] Figs. 3A-3H showing applications [control interface] having various buttons, icons, headers, text, etc. [selection controller] for which audio assistance is available; [0044] Fig.1 describing a terminal) and 
an audio assistant for a control interface, the audio assistant configured to provide, following a triggering of execution, by the terminal, of a process activating an active control interface allowing a user of the terminal to interact with an executed process, (Seymour [0049] [0067] [0072] [0073]: describing activating control interface that a user can interact with various process;  a web page accessed by a browser; [0085]: Web page 700 is presented with various UI elements presented on the page; Figs. 3A-3H showing various applications [control interface] which would clearly be executed in response to a trigger otherwise the application would not be generated or presented) the [active control interface with an assistance activation controller] for the executed process allowing the user of the terminal to activate audio assistance adapted to the active control interface, (Seymour [0020]: accessibility service is executed to provide an accessibility presentation of user interface elements for the web page; [0047]: providing an audio interface; [0050] [0059]: the function of the accessibility service in the computer system is initiated by a system event, i.e. user input; [0104]: active application)
the audio assistance reproducing an audio element associated with a selection controller of the control interface only when the selection controller has been selected by the user, (Seymour [0054] [0062] [0072]: if the accessibility service determines that…an element has been selected then related text or similar data may be passed to a text-to-speech engine and outputted; [0050] [0053])
wherein the activated audio assistance triggers audio reproduction of a descriptor of a subprocess associated with the selection controller.  (Seymour [0047] [0053] [0054] [0056]: if the accessibility service determines that the user interface data has changed or an element has been selected then related text or similar data may be passed to a text-to- speech engine. The text-to-speech engine may convert text or similar input data into an audio signal that may be outputted; [0062] [0063] [0075] [0076]: in addition to reading the text of a selected editable element, the accessibility service may also be capable of describing visual context surrounding the text and elements on the display screen)
Although, Seymour teaches providing an audio interface [0047] and initiating the function of the accessibility service by user input [0050] [0059], Seymour may not explicitly teach every aspect of provide… the active control interface with an assistance activation controller [for the executed process allowing the user of the terminal to activate audio assistance adapted to the active control interface].
Bradley teaches provide…the active control interface with an assistance activation controller [for the executed process allowing the user of the terminal to activate audio assistance adapted to the active control interface], (Bradley [0049] [0051]: the AE JavaScript may be configured to inject a branding icon (e.g., the AudioEye burst icon) into an enabled website (e.g., at the bottom right corner), suitably superimposing a timed toggle over the universal accessibility icon and using CSS and/or JavaScript to animate the image; Hovering/Clicking on the burst reveals the AudioEye Ally+™ tool bar, which may include controls for independently enabling the player, the reader, the help desk, and any other desired functions; [0052]: the system toggles from standard site interaction without the AE JavaScript enabled, to site interaction with the AE JavaScript enabled)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide an active control interface with an assistance activation controller as taught by Bradley for the benefit of the enabling screen reader accessibility for a user interface as taught by Seymour, with a reasonable expectation of success, in order to allow impaired users to interact with an application on an as-needed basis (Bradley [0052]), thus, accommodating the needs of the user.  In addition, references (Seymour and Bradley) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, audio assistive technology. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 13, Seymour in view of Bradley teaches wherein the audio reproduction of the descriptor comprises a vocalization of the descriptor.  (Seymour [0055]: service may specify separate voices to be utilized by the text-to-speech program, male or female voices) [The motivation of claim 1 is applicable to claim 13 and thereby incorporated]

Regarding Claim 14, Seymour in view of Bradley teaches wherein the audio reproduction of the descriptor comprises a sound associated with the subprocess. (Seymour [0055]: voices or cartoon style voices [sound] can be associated with a subprocess) [The motivation of claim 1 is applicable to claim 14 and thereby incorporated]

Regarding Claim 15, Seymour in view of Bradley teaches wherein the audio reproduction is of the descriptor of the subprocess associated with the selection controller and is not for sequential listening to descriptive data from other selection controllers of the control interface.  (Seymour [0054] [0063] [0086]: describing if the accessibility service determines that an element has been selected then related text or similar data may be passed to a text-to-speech engine, then the corresponding audio of the subprocess is outputted for the selected element and is not a sequential listening of other selection controllers...NOTE: a user can make a selection of various interface elements in the user interface rather than having to sequentially listen to everything presented on the user interface) [The motivation of claim 1 is applicable to claim 15 and thereby incorporated]

Regarding Claim 16, Seymour in view of Bradley teaches wherein activating and deactivating the audio assistance includes selecting an area or button in a corner of the control interface. (Seymour [0059]; Bradley [0034] [0051] [0052]: accessibility icon located in the corner of the control interface) [The motivation of claim 1 is applicable to claim 16 and thereby incorporated]

Regarding Claim 19, Seymour in view of Bradley teaches wherein activating and deactivating the audio assistance includes selecting an area or button in a corner of the control interface. (Seymour [0059]; Bradley [0034] [0051] [0052]: icon located in the corner of the control interface) [The motivation of claim 10 is applicable to claim 19 and thereby incorporated]

Regarding Claim 20, Seymour in view of Bradley teaches wherein providing the active control interface with the assistance activation controller allows the user of the terminal to immediately activate the audio assistance adapted to the active control interface. [This limitation is written as intended use/result. A recitation of the intended use/result of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use/result, then it meets the claim.](Bradley [0049] [0050]: Hovering/Clicking on the burst reveals the AudioEye Ally+™ tool bar, which may include controls for independently enabling the player, the reader, the help desk, and any other desired functions; [0052]: the system toggles from standard site interaction without the AE JavaScript enabled, to site interaction with the AE JavaScript enabled; Bradley [0038]) [The motivation of claim 1 is applicable to claim 20 and thereby incorporated]

Regarding Claim 22, Seymour in view of Bradley teaches wherein the control interface is at least one of a graphical interface or a touch interface. (Seymour [0051] [0054] [0104]: describing visual/graphical interfaces; Figs. 3A, 3G; Bradley [0008] [0028]: graphical interfaces; [0097] [0102]: touch screen) [The motivation of claim 1 is applicable to claim 22 and thereby incorporated]

Regarding Claim 23, Seymour in view of Bradley teaches wherein the assistance activation controller allows the user of the terminal to activate audio assistance adapted to the active control interface.  (Seymour [0050] [0059]: initiating the function of the accessibility service by user input for the application; Bradley [0051] [0052]: selecting icon activating audio assistance) [The motivation of claim 1 is applicable to claim 23 and thereby incorporated]

Regarding Claim 24, Seymour in view of Bradley teaches wherein providing an active control interface comprises receiving a selection by the user of a selection controller of the control interface. (Bradley [0051] [0052]: Hovering/Clicking on the burst [selection controller] reveals the AudioEye Ally+™ tool bar, which may include controls for independently enabling the player, the reader, the help desk, and any other desired functions) [The motivation of claim 1 is applicable to claim 24 and thereby incorporated]

Regarding Claim 25, Seymour in view of Bradley teaches wherein the assistance activation controller of the active control interface is an area of a graphical interface or a touch interface associated with activation of the audio assistance. (Seymour [0059]; Bradley [0034] [0051] [0052]: icon [assistance activation controller] located in an area associated with activation of the audio assistance) [The motivation of claim 1 is applicable to claim 25 and thereby incorporated]

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour in view of Bradley in further view of Mesguich Havilio (US 2014/0331175 A1; hereafter “Mesguich Havilio”).

Regarding Claim 17, Seymour in view of Bradley may not explicitly teach every aspect of wherein the sound associated with subprocess includes at least one of a sound of a coin rattling for a payment, crumpling of paper for a deletion, and a clink for a creation.  
Mesguich Havilio teaches wherein the sound associated with subprocess includes at least one of a sound of a coin rattling for a payment, crumpling of paper for a deletion, and a clink for a creation.  (Mesguich Havilio [0012]: crumpling paper sound animation for deletion)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s subject matter for the sound associated with a subprocess includes a sound of crumpling of paper for a deletion as described by Mesguich Havilio for the benefit of the enabling screen reader accessibility for a user interface as taught by Seymour in view of Bradley, with a reasonable expectation of success, because Mesguich Havilio teaches “[s]uch animations and sound effects provide clarity to the function being performed or otherwise enhance the user experience” [0029]. Moreover, Seymour teaches using a sound (e.g. cartoon style voices) associated with a subprocess [0055], thus, simply substituting one sound for another would be obvious to one of ordinary skill in the art. In addition, references (Seymour in view of Bradley and Mesguich Havilio) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, audio feedback. This close relation between the references highly suggests a reasonable expectation of success.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour in view of Bradley in further view of Katsuranis (US 9,836,192 B2; hereafter “Katsuranis”).

Regarding Claim 18, Seymour in view of Bradley may not explicitly teach every aspect of additionally comprising an audio assistance interface superposed on a current window of the control interface allowing the user audio exploration of various elements of the current window of the control interface.  
However, Katsuranis teaches additionally comprising an audio assistance interface superposed on a current window of the control interface allowing the user audio exploration of various elements of the current window of the control interface.  (Katsuranis column 10 lines 10-30, 45-52, 65 to column 7 line 2: overlay an audio assistive interface with markers on a current window; column 7 lines 5-18, 40- 47: the markers are used by a screen reader in response to a user placing his/her finger over the screen and are treated just like known elements) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the audio assistance interface superposed on a current window of the control interface as described by Katsuranis for the benefit of the enabling screen reader accessibility for a user interface as taught by Seymour in view of Bradley, with a reasonable expectation of success, in order to enhance user interaction with a user interface (Katsuranis column 8 lines 42-45; column 9 lines 18-22]. In addition, references (Seymour in view of Bradley and Katsuranis) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, audio assistive technology. This close relation between the references highly suggests a reasonable expectation of success.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour in view of Bradley in further view of Breeds et al. (US2012/0324424 A1; hereafter “Breeds”).

Regarding Claim 21, Seymour in view of Bradley may not explicitly teach every aspect of wherein a selection controller for which audio assistance is available is reproduced in non-veiled form, and wherein a selection controller for which audio assistance is not available is reproduced in veiled form.  
Breeds teaches wherein a selection controller for which audio assistance is available is reproduced in non-veiled form, and wherein a selection controller for which audio assistance is not available is reproduced in veiled form.  (Breeds [0008]: restricting the GUI to restrict access to the content not available; [0084] [0085] Fig. 6B: describing GUI elements [selection controller] that do not have audio assistive available being displayed masked/blacked out [veiled form] otherwise displayed as normal [non-veiled form]; [0029] [0031]  [0099])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the selection controller to reproduced as veiled or non-veiled dependent on audio assistance availability as described by Breeds for the benefit of the enabling screen reader accessibility for a user interface as taught by Seymour in view of Bradley, with a reasonable expectation of success, in order to indicate which interface elements are available for selection and assistance and which are not (Breeds [0051]), thus, improving user interaction awareness. In addition, references (Seymour in view of Bradley and Breeds) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, audio assistive technology. This close relation between the references highly suggests a reasonable expectation of success.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents 
Cahill et al.
US 5,678,046 – “only the functions currently available are displayed in dark type. Functions that are unavailable are "greyed" out (displayed in lighter type).” [column 33 lines 23-25]
Kasemset et al.
US 10,592,095 B2 – Directed to a gesture can be detected on a touchscreen for causing text to be spoken [Abstract]


US Patent Application Publications
Bellamy et al.
US 2014/0164894 A1 – Directed to a user input selecting a focus position within a rendered electronic document is received and generating an audio summary of a portion of an electronic document [Abstract]
Gomis de Dios
US 2011/0244922 A1 – Directed to providing a menu items with descriptive audio [0036]
Lee 
US 2008/0129520 A1 – Directed to providing audio feedback [Abstract]
Smith, Jr. et al.
US 2002/0152255 A1 – Directed to providing accessibility on-demand [Abstract]
Zotov et al.
US 20070262964 A1 – “a user may toggle visibility or availability of an accessibility aid (e.g., a hover widget, touch pointer, soft keyboard, etc.) in response to a predetermined gesture or input”. [0016] [0027]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        December 6, 2022